ORDER

PER CURIAM.
Ray Henry appeals denial of Rule 24.035 relief without an evidentiary hearing. On March 5, 1996, he entered pleas of guilty in two unrelated causes. In accord with a plea agreement, the court accepted guilty pleas on charges of robbery first degree and armed criminal action in each cause and sentenced Henry to concurrent twenty-three year sentences on the four charges. The court accepted the guilty pleas after a jury was selected to try one of the cases. Henry’s motion alleges, generally, ineffective assistance of counsel for failure to investigate and to consult with him regarding possible defenses and inconsistencies in the state’s case. The allegations in the motion do not *265recite facts, which would support findings on how further investigation would have benefited defendant, if proven. Nor did movant allege specific defenses or inconsistencies which would have been available. For that reason, the court was not required to grant an evidentiary hearing. The rule requires allegations of fact. Coates v. State, 939 S.W.2d 912, 913 (Mo. banc 1997). However, we have reviewed the entire record, including the transcript of the guilty pleas, sentencing proceedings, and the briefs of the parties. We conclude that the findings of the trial court are not clearly erroneous because they are supported by the record. No error of law appears. An extended opinion would have no presidential value. The judgment is affirmed. Rule 84.16(b).